FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


CHULA VISTA CITIZENS FOR JOBS            No. 12-55726
AND FAIR COMPETITION; LORI
KNEEBONE; LARRY BREITFELDER;                D.C. No.
ASSOCIATED BUILDERS AND                  3:09-cv-00897-
CONTRACTORS OF SAN DIEGO, INC.,            BEN-JMA
             Plaintiffs-Appellants,

                 v.                         ORDER

DONNA NORRIS; MAYOR CHERYL
COX; PAMELA BENSOUSSAN; STEVE
CASTANEDA; JOHN MCCANN, in his
official capacity as Member of the
Chula Vista City Council; RUDY
RAMIREZ, JR., in his official
Capacity as Member of the Chula
Vista City Council,
                Defendants-Appellees,

STATE OF CALIFORNIA,
    Intervenor-Defendant–Appellee.



                 Filed October 7, 2014
2            CHULA VISTA CITIZENS V. NORRIS

                         ORDER

THOMAS, Circuit Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

    Judge Owens did not participate in the deliberations or
vote in this case.